     Case 3:20-cv-00782-DMS-AHG Document 145 Filed 02/26/21 PageID.2242 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     JACINTO VICTOR ALVAREZ, JOSEPH                    Case No.: 3:20-cv-00782-DMS-AHG
       BRODERICK, MARLENE CANO, JOSE
12                                                       ORDER SETTING TELEPHONIC
       CRESPO-VENEGAS, NOE
                                                         CASE MANAGEMENT
13     GONZALEZ-SOTO, VICTOR LARA-
                                                         CONFERENCE
       SOTO, RACQUEL RAMCHARAN,
14
       GEORGE RIDLEY, MICHAEL JAMIL
15     SMITH, LEOPOLDO SZURGOT, JANE
       DOE, on behalf of themselves and those
16
       similarly situated,
17                         Plaintiffs-Petitioners,
18     v.
19
       CHRISTOPHER J. LAROSE, Senior
20     Warden, Otay Mesa Detention Center, et
       al.,
21
                       Defendants-Respondents.
22
23
24
25
26
27
28

                                                     1
                                                                           3:20-cv-00782-DMS-AHG
     Case 3:20-cv-00782-DMS-AHG Document 145 Filed 02/26/21 PageID.2243 Page 2 of 2



 1           On February 22, 2021, two of the three Defendants-Respondents in this case, Donald
 2     Washington and Steven Stafford, filed their Answer to the Petitioners’ Complaint. ECF
 3     No. 143. Defendant-Respondent Christopher LaRose’s Answer is due by March 1, 2021.
 4     ECF No. 144. Accordingly, in its discretion, the Court finds it appropriate to SET a
 5     telephonic, attorneys-only Case Management Conference (“CMC”) pursuant to Fed. R.
 6     Civ. P 16(b) for March 19, 2021 at 1:30 p.m. Counsel shall call the chambers
 7     teleconference line at 1- 877-873-8018 and use 8367902 as the access code to attend the
 8     CMC. At this time, the Court exercises its discretion not to set an Early Neutral Evaluation
 9     Conference in this case pursuant to CivLR 16.1(e)(1).
10           The Court orders the following to occur before the CMC:
11           1.     The parties must meet and confer pursuant to Fed. R. Civ. P. 26(f) no later
12     than March 5, 2021.
13           2.     The parties must file a Joint Case Management Statement by March 12, 2021.
14     The Joint Case Management Statement must address all points in the “Joint Case
15     Management Statement Requirements for Magistrate Judge Allison H. Goddard,” which
16     can be found at:
17     https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Joint%20Case%20Man
18     agement%20Statement%20Rules.pdf. Additionally, the parties shall address whether it
19     would be appropriate or productive for the Court to schedule an Early Neutral Evaluation
20     Conference in this case.
21           3.     Initial disclosures pursuant to Rule 26(a)(1)(A-D) must occur by
22     March 17, 2021.
23           IT IS SO ORDERED.
24
25     Dated: February 26, 2021
26
27
28

                                                    2
                                                                               3:20-cv-00782-DMS-AHG
